GOLDEN, Justice,
dissenting, with whom BROWN, Justice, Retired, joins.
“ ‘If there is no meaning in it,’ said Alice’s King, ‘that saves a world of trouble, you know, as we needn’t try to find any.’ ” Frankfurter, Some Reflections on the Reading of Statutes, 47 Columbia L.Rev. 527, 533-34 (1947).
I think the majority opinion is wrong for several reasons. First, it affirms the hearing officer’s wrong decision. Second, the majority opinion is neither based upon nor true to this court’s time-honored principles of disciplined appellate review. And, third, the majority opinion impermissibly trespasses into the legislative domain. What is remarkable is that the majority has managed to do all of this in such a simple, straightforward case. Before explaining my reasons for disagreeing with the majority, I will put the procedure and the facts of this case in proper perspective.
The Wyoming Worker’s Compensation Division is the agency statutorily charged with administering the worker’s compensation law. W.S. 27-14-201 through -203, -506, -508, -801 through -804 (June 1987 Repl.);1 Randell v. Wyoming State Treasurer, ex rel. Wyoming Worker’s Compensation Division, 671 P.2d 303, 308 (Wyo.1983). Under that law the Wyoming legislature recently created the office of independent hearing officers. W.S. 27-14-602(a). When an injured employee, such as Mrs. Medina, files an application for an award because of injuries suffered during her employment and her employer or the division objects, an independent hearing officer conducts a contested case hearing. Id. That hearing officer has exclusive jurisdiction to make the final administrative determination of the validity and amount of compensation payable under the compensation law. W.S. 27-14-602(c). By following the contested case procedures of the Wyoming Administrative Procedure Act (WAPA), the hearing officer determines the contested case. W.S. 27-14-602(b). The hearing officer’s decision, including the award, is an administrative determination of the employer’s rights, the employee’s rights, and the disposition of money within the worker’s compensation account as to all matters involved. W.S. 27-14-606. The director of the Worker’s Compensation Division may appear, as she did here, before the hearing officer and defend against the employee’s claim, having the same rights of defense as the employer. W.S. 27-14-607. The director may appeal from the hearing officers’ decision. W.S. 27-14-614. That appeal is as provided by WAPA. W.S. 27-14-602(b); and W.R.A.P. 12.01 through 12.12.
Under WAPA, a party appealing from a final administrative determination in a contested case, like Mrs. Medina’s, may do so on the following terms:
[T]he reviewing court shall decide all relevant questions of law, interpret constitutional and statutory provisions, and determine the meaning or applicability of the terms of an agency action. In making the following determinations, the court shall review the whole record * * *. The reviewing court shall:
(ii) Hold unlawful and set aside agency action, findings and conclusions found to be:
(A) Arbitrary, capricious, an abuse of discretion or otherwise not in accordance with law;
******
(C) In excess of statutory jurisdiction authority or limitations or lacking statutory right;
******
*1109(E) Unsupported by substantial evidence in a case reviewed on the record of an agency hearing provided by statute.
W.S. 16-3-114(c) (Oct.1982 Repl.).
Mrs. Medina’s claim for an award has been litigated under these statutory and administrative procedures. We are at the stage where this court is reviewing the division director’s appeal from the hearing officer’s decision which awarded Mrs. Medina compensation benefits for a back injury she suffered when, as a maid employed by Motel 6, she pulled a bed away from the wall in order change the bed linen. We are informed that only Mrs. Medina, the maid, testified at the hearing. Based upon her testimony and his statutory interpretation of W.S. 27-14-103(a)(xxxvi), and W.S. 27-14 — 103(f)(i) (Cum.Supp.1987), the hearing officer decided that the maid was engaged in an extrahazardous occupation and employment when she hurt her back. Specifically, he determined she was engaged in the extrahazardous occupation and employment of “building service” as designated by W.S. 27-14-103(a)(xxxvi), and which is statutorily defined as “janitors, elevator operators and maintenance workers employed in and about office buildings, hotels, motels, apartment houses, school houses, courthouses and public buildings, excluding employees of the United States.” W.S. 27-14 — 103(f)(i).
Hastily and perfunctorily deciding the division director’s appeal from the hearing officer’s decision, the majority abandons all semblance of disciplined appellate review. We see neither structure nor methodology nor analysis in its decision-making process.
In this appeal, the division’s director asserts the hearing officer’s decision is arbitrary, capricious, an abuse of discretion, and not in accordance with the law. I agree, and I would also find that decision to be lacking statutory right and unsupported by substantial evidence. W.S. 16-3-114(c)(ii)(C) and (E). In reviewing this appeal I have followed this court’s long-established precepts in worker’s compensation cases. “The burden of proof by a preponderance of the evidence in worker’s compensation cases is assigned to the claimant. Matter of Van Matre, [657 P.2d 815 (Wyo.1983) ]; Alco of Wyoming v. Baker, [651 P.2d 266 (Wyo.1982) ]; and Black Watch Farms v. Baldwin, [474 P.2d 297 (Wyo.1970)].” Randell, 671 P.2d at 307. In reviewing the division director’s appeal, I “will not invade the province of the fact-finder and reach a different factual conclusion * * * if there is substantial evidence to support the findings made below.” Id. at 307-08. I am not bound, however, by the hearing officer’s answers to questions of law or interpretations of statutory provisions. W.S. 16-3-114(c). My review has been guided by the rule “that if the employer does not engage in extrahazardous activities, then whether the individual employee’s activities are hazardous in nature is not material to [the determination whether the employee was involved in an extra-hazardous occupation].” Baskin v. State of Wyoming, ex rel. Worker’s Compensation Division, 722 P.2d 151, 154 (Wyo.1986). In other words, our decision whether the occupation in question is within the extrahazardous classification turns on the employer’s activities, not that of the individual employee. Cf. Randell, 671 P.2d at 308, where this court based its analysis on the employer’s statutory functions, not the individual employee’s own perception as having been involved in an extrahazardous occupation.
Mindful of these rules which I must faithfully apply, I read Mrs. Medina’s testimony before the hearing officer since that was the basis for the latter’s findings of fact, conclusions of law, and final administrative decision. I find Mrs. Medina testified that her employer, Motel 6, was engaged in the business of operating “a motel for people who rent a room for the day or couple of days, whatever.” With that piece of evidence in hand, I turn to the classifications of extrahazardous occupations which our legislators established and then published in W.S. 27-14-103(a)(i)-(iv), (b)(iHxi), (c), (d)(i)-(v), and (e)(i)-(iv). I read the lengthy list of legislatively declared extrahazardous occupations. I do not see in that lengthy list the statutory function of a motel or hotel operator. I do *1110see, however, the mention of “building service.” W.S. 27-14-103(a)(xxxvi). But, I quickly remember that Mrs. Medina’s employer, Motel 6, is not engaged in the extra-hazardous occupation of “building service.” Her employer operates “a motel for people who rent a room for the day or a couple of days, whatever.”
Having conducted my appellate review in this fashion, I am satisfied that the division’s director is correct in her assertion that the hearing officer’s decision is wrong. I, too, am satisfied that I am correct in thinking the hearing officer’s decision is wrong. Considering the division director’s position, and the results of my own analysis, I also find comfort in yet another of this court’s basic precepts:
It has long been recognized in Wyoming that the construction placed upon a statute by those charged with its execution is entitled to some deference. Demos v. Board of County Commissioners of Natrona County, Wyo., 571 P.2d 980 (1977). This court, when construing a statute, is bound to consider the interpretation of a statute made by the agency administering it. Langdon v. Lutheran Brotherhood, Wyo., 625 P.2d 209 (1981).
Matter of Hasser, 647 P.2d 66, 69 (Wyo.1982); accord Randell, 671 P.2d at 308.
As I ponder the results of my appellate labors, my thoughts light upon the strange statutory interpretation which the hearing officer and then the majority have given the statutory definition of “building service,” stated in W.S. 27-14-103(f)(i). The hearing officer and this court’s majority found the word “maids” in that definition. In the course of my appellate review of this case, I have read that statutory definition many times. But each time I read it, the result is the same. I cannot find the word “maids” in the plain language of that statute. I see only these words, “janitors, elevator operators and maintenance workers employed in and about office buildings, hotels, motels, apartment houses, school houses, courthouses and public buildings, excluding employees of the United States.” Each time I have read those words, I have kept in my mind yet another of this court’s precepts: “In construing a statute, words must be given their plain and ordinary meaning. The result in this case becomes obvious when the plain words of the statute are applied to the facts of the case.” Herring v. Welltech, Inc., 660 P.2d 361, 365 (Wyo.1983) (citations omitted); accord, Baskin v. State of Wyoming, ex rel. Worker’s Compensation Division, 722 P.2d 151, 154 (Wyo.1986). Each time I give the unambiguous definitional words of “building service” their plain and ordinary meaning, as written by our plain and ordinary citizen legislators, I do not see the word “maids.”
In common experience we have seen janitors, elevator operators and maintenance workers working in each one of these described buildings or structures. We have seen “maids” working only in hotels and motels, but not in the other described buildings or structures. This observation points out a meaningful distinction, one which reasonably explains why the legislature omitted the word “maids” from those persons in “building service” occupations. All members of this occupation have something in common; all members of this occupation are found working in all of these buildings. “Maids” are not members of this occupation because they do not work in all of these buildings; they only work in hotels and motels, not in office buildings, apartment houses, school houses, courthouses, and public buildings.
The majority does rely on one precept, which is that the compensation statute must be liberally construed to provide protection for the injured worker. I wholeheartedly agree with that principle. But, it has no application here. “[TJhat legal proposition * * * is tempered by a requirement that a construction not be afforded which results in an extension of the coverage to situations which are not reasonably within the language of the statute. Alco of Wyoming v. Baker [651 P.2d 266 (Wyo.1982)]; In re Hardison, [429 P.2d 320 (Wyo.1967) ].” Randell, 671 P.2d at 309.
Is there significance in my not seeing the word “maids” in the statutory definition of “building service”? This court has given me reason to believe there is. In Matter of *1111Adoption of Foss, 550 P.2d 481, 485 (Wyo.1976), this court listed rules of construction which here, as they did there, force the court “into a corner from which we have little hope of escape.” We said:
The omission of words from a statute must be considered intentional on the part of the legislature. Words may not be supplied in a statute where the statute is intelligible without the addition of the alleged omission. Words may not be inserted in a statutory provision under the guise of interpretation. The Supreme Court will not read into laws what is not there. This court will not supply omissions in a statute as redress is with the legislature. We are alerted by all this to the result that it is just as important to recognize what a statute does not say as it is to recognize what it does say.
Id. (citations omitted).
As the majority informs us in footnote 1 at page 1106 of the majority opinion, the Wyoming legislature over the course of “some forty-five or more separate sessions” has established in deliberate fashion seventy-five categories and eleven definitional provisions specifically listing extra-hazardous occupations to which the beneficent coverage of the compensation scheme applies. Carefully reading this detailed and specific classification of extrahazardous occupations, which was carefully and deliberately built by our elected representatives and senators over such a long period of this state’s history, I am satisfied that that distinguished deliberative body could have quite easily and most effortlessly, had it intended to do so, included the rather specific word “maids” along with the equally rather specific words “janitors,” “elevator operators,” and “maintenance workers” when it wrote the definition of “building service.” My satisfaction derives not only from the plain and ordinary reading which I must give these statutory words written by the legislators, but also from a bit of plain and ordinary common sense. When I think about the innumerable days and nights over “some forty-five or more separate sessions” that our representatives and senators spent in Cheyenne hotels and motels and public buildings as they wracked their individual and collective brains to establish the classification of extrahazardous employments and occupations, my mind boggles. And after the boggling stops, my mind is suddenly invaded by that wee bit of common sense I was telling you about. I bet those senators and representatives could tell the difference between the “janitors, elevator operators, and maintenance workers,” on the one hand, and the “maids” on the other hand, all of whom were working in and around those hotels and motels where the legislators stayed. And, so, I think the legislators did not write the word “maids” into that statutory definition. We all know the legislators’ job is to write words in and keep words out. We also know that part of the judge’s job is to try not to do the legislators’ job.
In this regard I remember the wise words of Felix Frankfurter:
[The courts] are confined by the nature and scope of the judicial function in its particular exercise in the field of interpretation. They are under the constraints imposed by the judicial function in our democratic society. As a matter of verbal recognition certainly, no one will gainsay that the function in construing a statute is to ascertain the meaning of the words used by the legislature. To go beyond it is to usurp a power which our democracy has lodged in its elected legislature. The great judges have constantly admonished their brethren of the need for discipline in observing the limitations. A judge must not rewrite a statute, neither to enlarge it nor to contract it. Whatever temptations the statesmanship of policy-making might wisely suggest, construction must eschew interpolation and evisceration. He must not read in by way of creation. He must not read out except to avoid patent nonsense or internal contradiction.
Frankfurter, supra, at 533.
In Mrs. Medina’s simple, straightforward case, the majority has, I fear, rewritten a statute to enlarge it. Having gone beyond the limitation, the majority has usurped a *1112power which our democracy has lodged in its elected legislature.
I respectfully dissent.

. All references to Title 27, Chapter 14, are taken from the June 1987 Replacement, unless indicated otherwise.